Title: James Madison to John Hartwell Cocke, 10 January 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 10. 1828
                            
                        

                        The last mail brought me your letter of the 4th. inclosing one from Docr. Jones, with your answer. From the
                            footing on which the question of his appointment now rests, and the uncertainty of an earlier provision for the vacant
                            Chair, it may be best to acquiesce in his terms. And if this be your opinion and that of Mr. Cabell & Mr. Johnson,
                            he can be informed by a final letter from you, that a majority of Visitors have so decided. This will, it seems, satisfy
                            him, and avoid the necessity of a Call of the Board, at the present Season. Without knowing more than I do of his
                            "Apparatus & tools" and the expence of removing them, I should doubt the expediency of a pledge to him on that
                            head. Altho’ I am willing, under our existing difficulties to make sure of Doctr Jones, I own that there are objections to
                            him of considerable weight. It is admitted that his scientific attainments are not of an elevated order, and his age is
                            such that it cannot be many years before his case with a large family may become embarrassing to the responsibility
                            & sympathies of the Visitors. On the supposition that we are sufficiently at liberty to pass him by, I should not
                            withold my concurrence in the appointment of Mr. Walker, if approved by you & the two Colleagues now with you. He
                            appears to be well recommended on the whole, will be continually improving in his qualifications, and if found valuable in
                            his place may be so for a long period.
                        I inclose a letter from Mr. Brokenbrough, with a delineation of his plan for introducing water into the
                            University, and securing it against fire. The plan is specious and may be eligible. I apprehend, however, that such an
                            extent of pipes, & such a number of Uprights must be attended with a difficulty of preventing leaks and the
                            necessity of continual repairs of decaying timbers. It might perhaps be best for the present, to add to what is already
                            done a reservoir as proposed, and trust to buckets attached to the dormitories &c. and the usual fire discipline,
                            for supplying the Engine with water. His objections to the plan which had previously occurred are certainly weighty and if
                            his substitute for it be thought preferable to what I have suggested, I shall accede to it.
                        His mode of remedying the leaky Skylight, by an Over Sash more elevated, appears to be much preferable to a
                            Lantorn Roof, which would admit less light, & be a visible deformity. I shall inform Mr. B. that I have sent his
                            letter & papers to you in Richmond, and that he will learn from you what is decided on, as soon as you return if
                            not before.
                        I wrote to you not many days ago, inclosing a letter from Mr. Brougham, with a copy of my answer, which I
                            hope reached Bremo, before you left home, or followed you to Richmond; the communication being intended for Mr. C.
                            & Mr. J. as well as yourself. As the interposition of the Council through Mr. B. had its origin probably with the
                            friends of Mr. Long, if not with himself, I am afraid that our hopes as expressed, however reasonable, will not induce an
                            acquiescence on that side.
                        The inclosed resolutions of the Faculty, may on your next visit to the University be put into the hands of
                            the Secretary of the Board
                        Will you be so good as to jog Mr. Cabell & Mr. Gordon on the subject of a law authorizing the
                            appointment of a Rector pro. tem, unless it be understood that the power is already in the Board. Mr. Gordon moved for the
                            usual leave, on the ground, as stated in the Newspaper, of a personal accomodation to my age &c. which I presume
                            was not the main one, or rather not the real one urged by him. I have considered such a provision as permanently proper,
                            and could not otherwise wish for it. With great esteem & regard

                        
                            
                                James Madison
                            
                        
                    